USCA11 Case: 21-13882    Date Filed: 07/27/2022   Page: 1 of 16




                                         [DO NOT PUBLISH]
                          In the
         United States Court of Appeals
               For the Eleventh Circuit

                 ____________________

                        No. 21-13882
                 Non-Argument Calendar
                 ____________________

MARGARET M. WOODS,
                                            Plaintiff-Appellant,
versus
LOCKHEED MARTIN CORPORATION,


                                          Defendant-Appellee,


MARILYN A. HEWSON,
President & CEO,


                                                    Defendant.
USCA11 Case: 21-13882        Date Filed: 07/27/2022     Page: 2 of 16




2                      Opinion of the Court                 21-13882

                     ____________________

           Appeal from the United States District Court
              for the Northern District of Georgia
              D.C. Docket No. 1:18-cv-03501-SDG
                    ____________________

Before LUCK, LAGOA, and BRASHER, Circuit Judges.
PER CURIAM:
       Margaret Woods, proceeding pro se, appeals from the dis-
missal of several race and sex discrimination claims against her em-
ployer, Lockheed Martin, under 42 U.S.C. § 1981 and Title VII of
the Civil Rights Act, 42 U.S.C. § 2000e et seq. She also appeals from
the later grant of summary judgment on another of those claims.
And she challenges the district court’s denial of her motion for sub-
poenas, as well an award of litigation costs to Lockheed Martin.
After careful consideration, we affirm in part and dismiss in part.
                               I.

       Woods is an African American woman who worked for
Lockheed Martin as a technical, senior-level manager. But the com-
pany decided to consolidate her position with a similar one. To
evaluate the potential candidates for the consolidated position, the
company grouped Woods together with three other senior manag-
ers and scored them according to their skills, knowledge, experi-
ence, and behavior. Woods received the lowest score, so in 2016,
she lost the consolidated position to the next highest scorer, a white
USCA11 Case: 21-13882        Date Filed: 07/27/2022     Page: 3 of 16




21-13882               Opinion of the Court                         3

man. Woods was demoted to a lower-level management position,
in which she received reduced pay. Lockheed Martin also rescinded
a $19,200 performance bonus that she was expecting.
       Woods had an increased workload in her new role, and she
was assigned to an assembly line with other workers below her pay
level. She also experienced “enhanced scrutiny” over her work,
was left off some leadership communications, and was denied
training that some of her white male colleagues received.
       On January 18, 2017, Woods filed a Charge of Discrimina-
tion with the Equal Employment Opportunity Commission, assert-
ing that Lockheed Martin had discriminated against her because of
her race and sex. On February 20, 2017, she also sent an internal
complaint to the company.
       During her mid-year review on August 9, 2017, Woods’s di-
rector told her that she was being investigated for unruly behavior,
and that he was trying to move her out of management. He like-
wise gave her a poor performance rating that impacted her salary.
       On February 2, 2018, Woods received a termination notice.
After she was fired, a white man took over her position.
       Woods sued Lockheed Martin in federal court for violating
42 U.S.C. § 1981 and Title VII of the Civil Rights Act, 42 U.S.C. §
2000e et seq. Her complaint did not list specific counts, but the dis-
trict court construed it as bringing the following claims: hostile
work environment; disparate impact discrimination; retaliation;
USCA11 Case: 21-13882         Date Filed: 07/27/2022     Page: 4 of 16




4                       Opinion of the Court                  21-13882

and disparate treatment through demotion, failure to promote, and
termination.
       Lockheed Martin moved to dismiss Woods’s complaint for
failure to state a claim. The district court granted the motion in full.
It dismissed Woods’s hostile work environment and failure to pro-
mote claims with prejudice because she had failed to exhaust her
administrative remedies for those claims before the EEOC. But it
dismissed her remaining claims without prejudice and granted her
leave to amend her complaint.
       Woods filed an amended complaint reasserting her claims
for disparate impact, retaliation, and disparate treatment through
demotion and termination. Lockheed Martin again moved to dis-
miss for failure to state a claim. The district court denied that mo-
tion as to Woods’s claim for disparate treatment through demo-
tion. But it dismissed with prejudice her claims for disparate im-
pact, retaliation, and disparate treatment through termination.
       After discovery, Lockheed Martin moved for summary judg-
ment on the claim for disparate treatment through demotion.
Along with other materials, it attached a statement of material
facts. Woods opposed the motion for summary judgment, but she
did not submit her own statement of material facts. So in accord-
ance with the local rules, the district court deemed the facts as
stated by Lockheed Martin to be admitted. Based on those facts,
the district court granted Lockheed Martin’s motion for summary
judgment and dismissed Woods’s claims with prejudice. It rea-
soned that Lockheed Martin had articulated a legitimate, non-
USCA11 Case: 21-13882        Date Filed: 07/27/2022      Page: 5 of 16




21-13882                Opinion of the Court                         5

discriminatory reason for demoting Woods (i.e., that she had re-
ceived the lowest performance score), and that Woods had failed
to present evidence that the scoring system or the consolidation
process were pretexts for discrimination.
       After the district court entered summary judgment, Lock-
heed Martin filed a bill of costs requesting that the district court
award it $3,231.90 for fees associated with obtaining deposition
transcripts. Woods timely appealed the grant of summary judg-
ment. After she did so, the district court granted Lockheed Martin’s
request for an award of costs.
                               II.

       We review a district court’s dismissal for failure to state a
claim de novo. Hill v. White, 321 F.3d 1334, 1335 (11th Cir. 2003).
The district court must view the complaint in the light most favor-
able to the plaintiff, and all the plaintiff’s well-pleaded allegations
are accepted as true. Am. United Life Ins. Co. v. Martinez, 480 F.3d
1043, 1057 (11th Cir. 2007).
        We review the entry of summary judgment de novo.
Thomas v. Cooper Lighting Inc., 506 F.3d 1361, 1363 (11th Cir.
2007). Summary judgment is appropriate if the movant shows that
there is no genuine dispute as to any material fact and the movant
is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a); Ce-
lotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). A factual dispute is
genuine if it has a real basis in the record and the evidence is such
USCA11 Case: 21-13882         Date Filed: 07/27/2022     Page: 6 of 16




6                       Opinion of the Court                  21-13882

that a reasonable jury could rule in favor of the nonmovant. Ellis
v. England, 432 F.3d 1321, 1325-26 (11th Cir. 2005).
       We review a district court’s discovery rulings for abuse of
discretion. Holloman v. Mail-Well Corp., 443 F.3d 832, 837 (11th
Cir. 2006). And we liberally read briefs filed by pro se litigants. Tim-
son v. Sampson, 518 F.3d 870, 874 (11th Cir. 2008).
                                III.

        Woods asserts that the district court erred by dismissing her
claims for hostile work environment, disparate impact, retaliation,
and disparate treatment through failure to promote and termina-
tion. She likewise argues that the district court erred by granting
summary judgment to Lockheed Martin on her claim for disparate
treatment through her demotion. And she asserts that it abused its
discretion by denying her motion to subpoena certain witnesses.
Finally, she argues that Lockheed Martin’s request for an award of
litigation costs was irrational. We address each of these issues in
turn.
                                A.

        First, Woods appears to argue that, because she mentioned
a hostile work environment in the Charge of Discrimination form
that she filed with the EEOC, the district court wrongly dismissed
her hostile work environment claim on the ground that she had
failed to exhaust her administrative remedies.
USCA11 Case: 21-13882          Date Filed: 07/27/2022       Page: 7 of 16




21-13882                 Opinion of the Court                            7

       Before filing a Title VII action in the district court, “a plaintiff
must file a charge of discrimination with the EEOC.” Gregory v.
Ga. Dep’t of Human Res., 355 F.3d 1277, 1279 (11th Cir. 2004). A
“plaintiff’s judicial complaint is limited by the scope of the EEOC
investigation which can reasonably be expected to grow out of the
charge . . . .” Id. at 1280 (quoting Alexander v. Fulton Cnty., 207
F.3d 1303, 1332 (11th Cir. 2000)). Accordingly, we will consider
claims only if they “‘amplify, clarify, or more clearly focus’ the al-
legations in the EEOC complaint.” Id. at 1279 (quoting Wu v.
Thomas, 863 F.2d 1543, 1547 (11th Cir. 1989)).
        Along with her initial complaint, Woods apparently submit-
ted only the first page of her earlier EEOC charge. That page did
not mention a hostile work environment; nor did it allege facts that
would support such a claim. So, with only that page in view, the
district court dismissed her hostile work environment claim with
prejudice on exhaustion grounds. See Bryant v. Rich, 530 F.3d
1368, 1375–76 (11th Cir. 2008) (explaining that failure to exhaust
administrative remedies is grounds for dismissal).
       But at the summary judgment stage—more than a year after
her hostile work environment claim had been dismissed with prej-
udice—Woods submitted her EEOC charge in complete form. As
it turns out, the second page of that charge had stated that Lock-
heed Martin’s leadership “upheld a hostile environment.” On ap-
peal, Woods says that she “regrets allowing” the form “to be al-
tered.” But because Woods failed to submit the remaining pages
until long after the district court made its exhaustion
USCA11 Case: 21-13882       Date Filed: 07/27/2022     Page: 8 of 16




8                      Opinion of the Court                21-13882

determination, we will not consider them now. See Loc. Union No.
59, Int’l Bhd. of Elec. Workers, AFL-CIO v. Namco Elec., Inc., 653
F.2d 143, 146 (5th Cir. 1981) (“The court of appeals is not the
proper forum in which to present new facts or proffer new evi-
dence.”).
        Even if Woods had exhausted her administrative remedies,
she still failed to state a hostile work environment claim under Sec-
tion 1981. To do so, she needed to allege that she experienced “se-
vere or pervasive” harassment based on her protected status. Ed-
wards v. Prime, Inc., 602 F.3d 1276, 1300 (11th Cir. 2010). And as
the district court correctly observed, Woods did not specifically al-
lege any such harassment by Lockheed Martin or its employees.
Consequently, the district court correctly dismissed Woods’s hos-
tile work environment claim.
                               B.

      Second, Woods argues that the district court erred in dis-
missing her disparate impact claim.
       A claim for disparate impact under Title VII consists of three
elements. First, there must be a “a significant statistical disparity
between the proportion of [members of a protected class] in the
available labor pool and the proportion of [those individuals]
hired.” E.E.O.C. v. Joe’s Stone Crab, Inc., 220 F.3d 1263, 1274 (11th
Cir. 2000). Second, there must be “a specific, facially-neutral, em-
ployment practice which is the alleged cause of the disparity.” Id.
Third, there must be “a causal nexus exists between the specific
USCA11 Case: 21-13882        Date Filed: 07/27/2022      Page: 9 of 16




21-13882                Opinion of the Court                         9

employment practice identified and the statistical disparity
shown.” Id.
        Woods asserts that her former department is led entirely by
white people. But even if this is true, she has failed to allege a sta-
tistical disparity between the proportion of African American or fe-
male applicants in the labor pool as compared to those hired by
Lockheed Martin. On this basis alone, she failed to plausibly state a
claim of disparate impact, so dismissal was proper. See id.
                               C.

      Third, Woods argues that the district court erred in dismiss-
ing her claim that Lockheed Martin retaliated after she filed her
EEOC charge and her internal complaint.
        To succeed on a retaliation claim under Title VII, a “plaintiff
must show (1) that she engaged in statutorily protected expression;
(2) that she suffered an adverse employment action; and (3) that
there is some causal relation between the two events.” Thomas v.
Cooper Lighting, Inc., 506 F.3d 1361, 1363 (11th Cir. 2007). A plain-
tiff can establish causation by “showing close temporal proximity
between the statutorily protected activity and the adverse employ-
ment action.” Id. at 1364. However, “mere temporal proximity,
without more, must be ‘very close.’” Id. So as a matter of law, a
“three to four month disparity between the statutorily protected
expression and the adverse employment action is not enough” ab-
sent other evidence showing causation. Id.
        The district court noted that Woods only alleged retaliatory
USCA11 Case: 21-13882        Date Filed: 07/27/2022     Page: 10 of 16




10                      Opinion of the Court                 21-13882

acts—such as the reduction of her hourly rate, the rescinding of a
$19,200 performance bonus, an unfavorable performance review,
and her eventual termination—that “occurred either before or, at
the soonest, over three months after she filed her EEOC charge or
internal complaint.” Because Woods could not state a plausible
claim with such an attenuated temporal relationship, the court dis-
missed her retaliation claim.
        On appeal, Woods repeats some of the same allegedly retal-
iatory actions she asserted below. But she does not challenge the
district court’s finding that those events were too temporally re-
moved from her statutorily protected expression to establish cau-
sation. She has therefore abandoned any such challenge, and the
dismissal of her retaliation claim is due to be affirmed. See Sapuppo
v. Allstate Floridian Ins. Co., 739 F.3d 678, 680 (11th Cir. 2014); see
also Timson, 518 F.3d at 874 (holding that issues not briefed by pro
se litigants are abandoned).
                               D.

       Fourth, Woods asks that we review her disparate treatment
claims. Liberally construing her brief, we will assume she refers to
the district court’s dismissal of her claims of disparate treatment
through failure to promote and termination, as well as the grant of
summary judgment on the disparate treatment claim concerning
her demotion.
      As to the failure to promote claim, the district court again
dismissed because Woods had failed to exhaust her administrative
USCA11 Case: 21-13882        Date Filed: 07/27/2022     Page: 11 of 16




21-13882                Opinion of the Court                        11

remedies. The court explained that this claim was not related to,
nor could it have grown out of, any of the allegations contained in
the single page of the EEOC charge that she submitted.
        On appeal, Woods repeats some allegations that Lockheed
Martin refused to hire her for other positions in the company that
she applied for. But she fails to grapple with the district court’s ex-
haustion analysis, which was dispositive. See Bryant, 530 F.3d at
1375–76. She has therefore abandoned her challenge to the dismis-
sal of this claim. See Sapuppo, 739 F.3d at 680.
                               E.

       Fifth, we turn to the district court’s dismissal of Woods’s
claim for disparate treatment through termination.
        To state a claim for disparate treatment under Title VII,
Woods needed to plausibly allege that “(1) she is a member of a
protected class; (2) she was subjected to an adverse employment
action; (3) her employer treated similarly situated employees out-
side of her protected class more favorably than she was treated; and
(4) she was qualified to do the job.” Burke-Fowler v. Orange Cnty.,
447 F.3d 1319, 1323 (11th Cir. 2006).
       The district court dismissed this disparate treatment claim
because Woods failed to allege “facts suggesting her race or sex
played a role in her termination.” It noted that she only alleged that
she was replaced by white men, and she made conclusory asser-
tions that this action violated her rights.
USCA11 Case: 21-13882        Date Filed: 07/27/2022     Page: 12 of 16




12                      Opinion of the Court                 21-13882

        On appeal, Woods does not point to any specific flaw in the
district court’s reasoning on this issue. Instead, she broadly states
that the district court “erred in analyzing the facts of this case sub-
jectively,” and asserts that her termination was racially motivated.
Because Woods has only challenged the district court’s judgment
“in a perfunctory manner without supporting arguments and au-
thority,” we conclude that she has abandoned her disparate treat-
ment claim based on her termination. Sapuppo, 739 F.3d at 680,
681.
                               F.

       Sixth, Woods argues that the district court incorrectly
granted summary judgment to Lockheed Martin on the remaining
disparate treatment claim related to her demotion.
       A plaintiff can prove an employment discrimination claim
through circumstantial evidence, which we generally analyze using
a three-step burden-shifting framework. E.E.O.C. v. Joe’s Stone
Crabs, Inc., 296 F.3d 1265, 1272 (11th Cir. 2002). Under this frame-
work, the plaintiff must first establish a prima facie case of discrim-
ination. Id. If she does so, the burden shifts to the employer to ar-
ticulate a legitimate, non-discriminatory reason for its action.
Lewis v. City of Union City, Ga., 918 F.3d 1213, 1220-21 (11th Cir.
2019) (en banc). If the employer does so, the burden shifts back to
the plaintiff to show that the stated reason is pretextual. Id.
     To show pretext and avoid summary judgment, the plaintiff
must introduce “significantly probative evidence” that the
USCA11 Case: 21-13882       Date Filed: 07/27/2022     Page: 13 of 16




21-13882               Opinion of the Court                        13

proffered reason is false, and that discrimination was the true rea-
son for the action in question. Brooks v. Cnty. Comm’n of Jefferson
Cnty., Ala., 446 F.3d 1160, 1163 (11th Cir. 2006) (quoting Clark v.
Coats & Clark, Inc., 990 F.2d 1217, 1228 (11th Cir. 1993)). In the
context of a promotion (or demotion), it is not enough that the
plaintiff “was better qualified than the [person] who received the
position [she] coveted.” Id. (quoting Alexander, 207 F.3d at 1339).
Instead, the “plaintiff must show that the disparities between the
successful applicant’s and her own qualifications were ‘of such
weight and significance that no reasonable person, in the exercise
of impartial judgment, could have chosen the candidate selected
over the plaintiff.’” Id. (quoting Cooper v. S. Co., 390 F.3d 695, 732
(11th Cir. 2004)).
       Here, the district court noted that Woods established a
prima facie case of race and sex discrimination because she is an
African American woman, her demotion was an adverse employ-
ment action, and a white man—who was allegedly less experienced
than she—was selected to take her previous job. See Ezell v. Wynn,
802 F.3d 1217, 1226 (11th Cir. 2015). But Lockheed Martin also pro-
vided a legitimate, non-discriminatory reason for the demotion:
the man selected for the consolidated position had a higher perfor-
mance score than Woods. Consequently, Woods bore the burden
of showing that the performance scoring or the consolidation pro-
cess were pretexts for discrimination.
       We agree with the district court that she has failed to do so.
As discussed above, Woods asserts that her former department is
USCA11 Case: 21-13882          Date Filed: 07/27/2022       Page: 14 of 16




14                       Opinion of the Court                    21-13882

led solely by white people. But she does not cite the record for her
assertion. And even if true, this fact alone would not establish that
her demotion was discriminatorily motivated. Woods also posits
that the performance scoring system was subjective in nature, and
that there is a statistically significant racial disparity in the results it
produced. But she cites no facts in support of this assertion. Instead,
she quotes a complaint from a separate district court case, in which
the court rejected the plaintiffs’ related argument. See Ross v.
Lockheed Martin Corp., 267 F. Supp. 3d 174, 197–200 (D.D.C.
2017). Because Woods cannot point to facts indicating that the
scoring system or the consolidation process were pretexts for dis-
crimination, the district court correctly granted summary judg-
ment.
                                  G.

        Seventh, Woods criticizes the district court’s refusal to issue
certain subpoenas. She does not specify which witnesses the district
court should have allowed her to depose. But the record reflects
that, after holding a hearing on the matter, the district court denied
her motion to subpoena Lorenzo Sams and two of Woods’s medi-
cal doctors.
       The district court has “broad discretion” to grant or deny
subpoenas, Josendis v. Wall to Wall Residence Repairs, Inc., 662
F.3d 1292, 1306 (11th Cir. 2011), and it did not abuse that discretion
in refusing to issue subpoenas for these individuals. Woods’s mo-
tion for subpoenas did not state what information Sams or her
USCA11 Case: 21-13882        Date Filed: 07/27/2022      Page: 15 of 16




21-13882                Opinion of the Court                          15

medical doctors could provide about the alleged race or sex dis-
crimination. Neither has she explained on appeal what relevant
knowledge they might have had. The denial of these subpoenas
therefore does not constitute a ground for reversal.
                                H.

        Eighth, Woods asserts that Lockheed Martin’s request for
litigation costs was irrational in light of her dire financial situation.
But we lack appellate jurisdiction to address this issue.
        In civil cases, the timely filing of a notice of appeal is a pre-
requisite to the exercise of appellate jurisdiction. Green v. Drug
Enf’t Admin., 606 F.3d 1296, 1300–02 (11th Cir. 2010). A notice of
appeal must indicate the judgment or order being appealed. Fed.
R. App. P. 3(c)(1). That judgment or order must be one that already
exists, not one that is merely expected to be entered. Bogle v. Or-
ange Cnty. Bd. Of Cnty. Comm’rs, 162 F.3d 653, 661 (11th Cir.
1998). So we cannot review an order issued after the notice of ap-
peal was filed, unless the appellant files an additional or amended
notice of appeal referring to that order. Id. In any event, the notice
of appeal ordinarily must be filed within 30 days after the entry of
the judgment or order being appealed. Fed. R. App. P. 4(a)(1)(A).
And “although we are to give liberal construction to the pleadings
of pro se litigants, ‘we nevertheless have required them to conform
to procedural rules.’” Albra v. Advan, Inc., 490 F.3d 826, 829 (11th
Cir. 2007) (quoting Loren v. Sasser, 309 F.3d 1296, 1304 (11th Cir.
2002)).
USCA11 Case: 21-13882        Date Filed: 07/27/2022     Page: 16 of 16




16                      Opinion of the Court                 21-13882

        Here, Woods filed her notice of appeal three months before
the district court granted Lockheed Martin’s request for an award
of costs. That notice of appeal therefore cannot serve as a jurisdic-
tional basis for us to review the district court’s order. See Bogle,
162 F.3d at 661. Similarly, we may not construe Woods’s initial ap-
pellate brief as a valid notice of appeal because it was also filed be-
fore the district court’s order awarding costs. See id.; cf. Smith v.
Barry, 502 U.S. 244, 245 (1992) (holding that “an appellate brief may
qualify as the notice of appeal required by Rule 3”). And her reply
brief was filed more than 30 days after the entry of that order, so it
cannot serve as a valid notice of appeal either. See Fed. R. App. P.
4(a)(1)(A). Because no other filing can be construed as a timely no-
tice of appeal, we dismiss Woods’s challenge to the award of litiga-
tion costs for lack of appellate jurisdiction.
                               IV.

       DISMISSED in part and AFFIRMED in part.